                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                        PETER ALBERS,
                                   8                                                        Case No. 5:19-cv-05896-EJD
                                                       Plaintiff,
                                   9                                                        ORDER GRANTING JOINT MOTION
                                                v.                                          FOR VOLUNTARY DISMISSAL
                                  10
                                        YARBROUGH WORLD SOLUTIONS,                          Re: Dkt. No. 51
                                  11    LLC, et al.,
                                  12                   Defendants.
Northern District of California
 United States District Court




                                  13          Plaintiff Peter Albers filed this action alleging individual misclassification claims against
                                  14   Defendant Yarbrough World Solutions, LLC (“YWS”), wrongful termination claims against
                                  15   Defendants YWS and Dalley Yarbrough, and putative class claims for employment
                                  16   misclassification against YWS. In turn, YWS filed a counterclaim against Plaintiff for breach of
                                  17   contract. On May 11, 2021, the parties informed the Court that they had reached a settlement and
                                  18   requested an order of dismissal with prejudice as to Plaintiff’s individual claims and YWS’s
                                  19   counterclaim. See Stipulation and Joint Motion for Court Order of Voluntary Dismissal, Dkt. No.
                                  20   51. As to Plaintiff’s putative class claims, the parties have requested an order of dismissal without
                                  21   prejudice. Id. The Court will, for the reasons set forth below, grant the parties’ joint motion for
                                  22   voluntary dismissal.
                                  23     I.   BACKGROUND
                                  24          Plaintiff, individually, and on behalf of all similarly situated individuals, brought this
                                  25   putative class action alleging that YWS engaged in unfair business practices in violation of
                                  26   California’s Business and Professions Code § 17200. Dkt No. 36. Plaintiff alleges that YWS
                                  27   forced Plaintiff and similarly situated construction workers to execute a purported list and refer
                                  28   Case No.: 5:19-cv-05896-EJD
                                       ORDER GRANTING JOINT MOTION FOR VOLUNTARY DISMISSAL
                                                                         1
                                   1   agreement with YWS, whereby workers performed work for YWS as construction workers in

                                   2   California and were classified by YWS as independent contractors. Id. Plaintiff further alleges

                                   3   that although Plaintiff and other similarly situated YWS workers were classified by YWS as

                                   4   independent contractors, Plaintiff and the other YWS workers were in fact employees of YWS.

                                   5   Id. Plaintiff also alleges that YWS classified Plaintiff and similarly situated workers as

                                   6   independent contractors because by doing so, YWS was able to lower its costs by shifting its costs

                                   7   of doing business onto the workers classified as independent contractors. Id.

                                   8          As discussed above, on May 11, 2021, the parties informed the Court that they had reached

                                   9   a settlement and submitted a stipulated request for an order of dismissal. Dkt. No. 51. Pursuant to

                                  10   the settlement, the parties moved jointly to dismiss Plaintiff’s individual claims and YWS’s

                                  11   counterclaim with prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2) and the putative

                                  12   class action claims without prejudice pursuant to Federal Rule of Civil Procedure 23(e).
Northern District of California
 United States District Court




                                  13    II.   LEGAL STANDARD
                                  14          Federal Rule of Civil Procedure Rule 23(e) requires the Court to review and approve a

                                  15   proposed voluntary dismissal, settlement or other compromise of a certified class’s claims. The

                                  16   Ninth Circuit has held that Rule 23(e) also applies before certification, but in a much lighter form

                                  17   that does not entail “the kind of substantive oversight required when reviewing a settlement

                                  18   binding upon the class.” Diaz v. Trust Territory of Pac. Islands, 876 F.2d 1401, 1408 (9th Cir.

                                  19   1989). This holding pre-dates substantial amendments to Rule 23 in 2003, and courts in this

                                  20   district have noted “some uncertainty” about the continued application of Rule 23(e) to

                                  21   precertification settlement proposals in the wake of the 2003 amendments. See, e.g., Lyons v.

                                  22   Bank of America, NA, No. C 11–1232 CW, 2012 W L 5940846, at * 1 n.1 (N.D. Cal. Nov. 27,

                                  23   2012). But our decisions have “generally assumed that it does” apply, id., and this Court will

                                  24   follow Diaz to evaluate the proposed settlement and dismissal here. The Court finds that this

                                  25   approach is consistent with Rule 23(e) as it exists today. It also strikes the right balance between

                                  26   the full-bore fairness review for settlement of certified class claims, and doing nothing at all to

                                  27   ensure that putative class members are protected from collusive deals and not sacrificed for

                                  28   Case No.: 5:19-cv-05896-EJD
                                       ORDER GRANTING JOINT MOTION FOR VOLUNTARY DISMISSAL
                                                                         2
                                   1   convenience when named representatives decide to settle their claims individually.

                                   2          Accordingly, the “district court must ensure that the representative plaintiff fulfills his

                                   3   fiduciary duty toward the absent class members” and “inquire into the terms and circumstances of

                                   4   any dismissal or compromise to ensure that it is not collusive or prejudicial.” Diaz, 876 F.2d at

                                   5   1408. Although the Court “does not need to perform the kind of substantive oversight required

                                   6   when reviewing a settlement binding upon the class,” it must determine whether class members

                                   7   would be prejudiced by:

                                   8          (1) class members’ possible reliance on the filing of the action if they are likely to know of
                                              it either because of publicity or other circumstances, (2) lack of adequate time for class
                                   9          members to file other actions, because of a rapidly approaching statute of limitations, (3)
                                              any settlement or concession of class interests made by the class representative or counsel
                                  10          in order to further their own interests.
                                  11   Id. Regardless, “[i]n no pre-certification dismissal would the court reject the dismissal and require

                                  12   anything more than notice to the class and an opportunity to intervene.” Id.
Northern District of California
 United States District Court




                                  13   III.   DISCUSSION
                                  14          Applying the three Diaz factors here, the Court concludes that dismissal of Plaintiff’s class

                                  15   claims without prejudice will not harm any putative class members. First, there is no evidence

                                  16   that any putative class members are relying on this action. Coverage of the case in the media has

                                  17   been limited to a few mentions on legal news and court docket aggregators such as

                                  18   www.law360.com and www.docketbird.com, and Plaintiff has not identified a single absent class

                                  19   member, nor has any class information been disclosed by YWS to Plaintiff or his counsel. See

                                  20   Declaration of Catherine Coughlin (“Coughlin Decl.”) ¶ 4; see also Tombline v. Wells Fargo

                                  21   Bank, N.A., No. 13-cv-04567 JD, 2014 WL 5140048, at *2 (N.D. Cal. Oct. 10, 2014) (noting that

                                  22   there is unlikely to be reliance when “no one purporting to be a putative class member [has]

                                  23   contacted plaintiffs’ counsel about this case”).

                                  24          Second, the parties represent that no putative class member will face a short deadline on

                                  25   pursuing the claims to be dismissed. Specifically, the parties state that YWS is still an operative

                                  26   entity. Coughlin Decl. ¶ 5. Moreover, to the extent that any current or former YWS worker

                                  27   wishes to file claims against YWS, they would not be time-barred by virtue of the filing and

                                  28   Case No.: 5:19-cv-05896-EJD
                                       ORDER GRANTING JOINT MOTION FOR VOLUNTARY DISMISSAL
                                                                         3
                                   1   dismissal without prejudice of the class claims.

                                   2          Finally, the settlement between Plaintiff and the two Defendants only resolves Plaintiff’s

                                   3   individual claims. Because the parties are only requesting dismissal of the class claims without

                                   4   prejudice, leaving putative class members free to pursue a new class action, no class interests are

                                   5   being conceded. The Court therefore deems the Diaz factors satisfied here. Further, notice to

                                   6   putative class members is not required as there is no risk of prejudice. See Diaz, 876 F.2d at 1408

                                   7   (“Notice to the class of pre-certification dismissal is not, however, required in all circumstances.”).

                                   8   IV.    CONCLUSION
                                   9          Accordingly, the parties’ joint motion for voluntary dismissal is GRANTED;

                                  10          i.      The putative class claims alleged on behalf of the putative class against YWS as

                                  11                  Counts I and II in Plaintiff’s operative second amended complaint (Dkt. No. 36) are

                                  12                  DISMISSED without prejudice;
Northern District of California
 United States District Court




                                  13          ii.     The individual claims alleged by Plaintiff against Defendant Yarbrough and YWS

                                  14                  as Counts III and IV in Plaintiff’s operative second amended complaint (Dkt. No.

                                  15                  36) are DISMISSED with prejudice; and

                                  16          iii.    The individual counterclaim alleged by YWS against Plaintiff (Dkt. No. 44) is

                                  17                  DISMISSED with prejudice.

                                  18          IT IS SO ORDERED.

                                  19   Dated: May 13, 2021

                                  20                                                      ______________________________________
                                                                                          EDWARD J. DAVILA
                                  21                                                      United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:19-cv-05896-EJD
                                       ORDER GRANTING JOINT MOTION FOR VOLUNTARY DISMISSAL
                                                                         4
